DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 6/29/2021 is acknowledged.  Claims 9, 10 and 12 have been canceled.  Claims 1-8, 11, and 13-22 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.    
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Previous Rejections
The nonstatutory double patenting rejection directed to the claims 1-8, 11, 13-22 is withdrawn in view of Applicant’s filing of a proper terminal disclaimer over US Patent 10450605.
The prior art rejection under 35 USC 103 directed to the claims 1-7, 11, 13-18 and 22 as being unpatentable over Siedel et al in view of Dahl and further in view of Wanunu as evidence by Kasianowicz and Akeson is maintained and discussed below.
The prior art rejection under  35 U.S.C. 103 as being unpatentable over Siedel et al in view of Dahl et al in view of Wanunu as evidence by Kasianowicz et al., and Akeson and further in view of Akabayov et al is maintained and discussed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 11, 13-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedel et al (WO 03080861, citation made of record on IDS filed 12/19/2017) in view of Dahl et al (The Journal of Biological Chemistry, vol. 287, no. 16, pages 13407-13421, April 13, 2012) and further in view of Wanunu (Phy. Life Rev. vol. 9, no. 2, pages 125-158, June 2012) as evidence by Kasianowicz et al., (Proc Natl Acad Sci USA. 1996; 93: 13770-3) and Akeson M, etal.,(Biophys J. 1999; 77:3227-33) (ALL CITATIONS MADE OF RECORD ON IDS FILED 10/18/2019).
	Regarding claim 1, Siedel et al teach a method for determining the sequence the sequence of a target nucleic acid comprising (a) providing a target nucleic acid having two strands (page 8, lines 16-18), (b) contacting the target nucleic acid with a polymerase under conditions to sequentially remove nucleotides from the first of the two strands by pyrophosphorolysis, thereby sequentially producing nucleotide triphosphates having a variety of different base moieties and (c) distinguishing the different based moieties for the sequentially produced nucleotide triphosphates, thereby determining the sequence of the target nucleic acid (page 8, lines 20-23; page 3, lines 16-31; page 4, lines 1-20, 26-SI ; page 5, lines 1 -7 and col. 6, lines 12-23). 
	Siedel et al teach wherein the conditions to sequentially remove nucleotides form one of the two strands by pyrophosphorolysis comprise contacting the polymerase with a 
	Regarding claim 11, Siedel et al teach wherein the variety of different base moieties comprise at least two different species of base moieties and at most four different species of base, wherein the at least one of the base moieties comprises naturally occurring adenine, guanine, cytosine or thymine (dNTPS) (page 2, lines 17-22, col. 8, lines 25-32, see also abstract and Figure 1 which depicts a sequence longer than four nucleotides).
	Regarding claim 13, Siedel et al teach wherein the nucleic acid is DNA (page 8, line 15-17).
	Regarding claims 14, Siedel et al teach wherein at least one of the base moieties comprises a moiety that is non-naturally occurring in DNA or RNA (pages 21-22).
	Regarding claim 17, Siedel et al teach wherein the polymerase lacks 3’ to 5’ exonuclease activity (page 3, where Siedel teach wherein the polymerase may comprise of polymerase which inherently may lack exonuclease activity).
	Siedel et al do not expressly teach wherein the distinguishing of the different bases moieties for sequentially produced nucleotide triphosphates comprises passing the nucleotide triphosphate through a nanopore and distinguishing the nucleotide triphosphates by detecting variation in the ionic current flowing through the nanopore.
	In a general teaching, Dahl et al provides a method wherein pyrophosphorolysis reactions are utilized in conjunction with nanopore analysis on a DNA substrate (see e.g., page 13418, beginning at the second full paragraph of col. 1 to page 13419, col. 1 
	Regarding claim 2, Dahl et al teach wherein the polymerase is attached to the nanopore (see e.g., Figures, especially Figure 1 and 4-6).
	Regarding claim 3, Dahl et al teach wherein the nanopore comprises a protein nanopore that is embedded in a membrane (a-FIL).
	Regarding claim 4, Dahl et al teach wherein the duplex portion of the DNA is atop of the nanopore and the single stranded portion is suspended through the pore lumen (page 13409, top of col. 1).

	Regarding claims 6-7, Dahl et al teach wherein the method comprises contacting the polymerase with a pyrophosphorolytic concentration of pyrophosphate wherein the concentration of pyrophosphate comprises a concentration of at least 100 M (Dahl teach a concentration of pyrophosphate of 3 mM) (see legend for Figure 5).
	Regarding claim 22, Dahl et al teach wherein the sequence that is determined or sequentially removed is at least 10 nucleotides (see legend for Figure 4 which teaches DNA sequences over 10 nucleotides being analyzed).
	While Dahl et al teach the utilization of nanopore technology as a substrate for pyrophosphorolysis (abstract) and translocation of DNA polymerase in the presence of each of the single dNTPs, Dahl to not expressly teach distinguishing the nucleotide triphosphate by detecting variations in the ionic current flowing through the nanopore.
	Regarding claims 1-7, 11, 13-18 and 22, Wanunu provides a general teaching of the fate of nanopore application in DNA sequencing. Wanunu teaches that in nanopore sequencing, a nanoscale pore that spans across an impermeable thin membrane is placed between two chambers that contain an electrolyte, and voltage is applied across the membrane using two electrodes. These conditions lead to a steady stream of ion flow across the pore. Nucleic acid molecules in solution can be driven through the pore, and structural features of the biomolecules are observed as measurable changes in the transmembrane ion current (abstract). Wanunu teaches that nanopore sensing relies on ions going through the nanopore and completing an electrochemical circuit, which produces a measured DC current signal (third paragraph under section 1.2 on page 4). 
	Regarding claim 18, Wananu teaches wherein the nucleic acid is a heteroduplex formed by a DNA /RNA polymer (section 2.2., first paragraph). The reference further teaches DNA/PNA complexes as well (page 14, first full paragraph).
	It would have been prima facie obvious at the time of the effective filing date of the clamed invention to have been motivated to have utilize nanopore technology as taught by Dahl et al in view of Wanunu in conjunction with the pyrophosphorolysis reaction as taught by Siedel et al to determine the sequence of a target nucleic acid. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on improved features of nanopore technologies and growth in the field in DNA methodologies. Likewise, the ordinary artisan would have been motivated to utilize nanopore technology along with the pyrophosphorolysis sequencing assay based on the advantage taught by Wanunu that much of the growth of the nanopore field can be attributed to their fascinating prospects as DNA sequencing platforms and potential for commercial value because of single molecule detection capabilities. Wanunu teaches that nanopores have sparked the imagination of scientists as tools that can help in solving problems in biophysics. The ordinary artisan would have been further motivated to combine nanopore technology with the sequencing assay of Siedel to overcome and improve some of the drawbacks noted by Wanunu, for example, .

7. 	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedel et al (WO 03080861, citation made of record on IDS filed 12/19/2017) in view of Dahl et al (The Journal of Biological Chemistry, vol. 287, no. 16, pages 13407-13421, April 13, 2012) in view of Wanunu (Phy. Life Rev. vol. 9, no. 2, pages 125-158, June 2012) as evidence by Kasianowicz et al., (Proc Natl Acad Sci USA. 1996; 93: 13770-3) and Akeson M, etal. ,(Biophys J. 1999; 77:3227-33) and further in view of Akabayov et al (The Journal of Biological Chemistry, 286 (13), 29146-29157, 08-2011).  ALL CITATIONS MADE OF RECORD ON IDS FILED 10/18/2019.
	Regarding claims 19-21, Sidel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al teach a method for determining the sequence of a target nucleic acid as previously discussed above.  The references do not teach wherein the conditions to sequencing remove single nucleotide triphosphate from the first strand comprises contacting the polymerase with a pyrophosphorolytic concentration of a pyrophosphate analog wherein the analog comprises pyrovanadate.
	Akabayov et al teach a method a pyrophosphorolysis-like reaction mediated by pyrovandate (page 29147, col. 1, last paragraph) and a T7 DNA polymerase which is deficient in 3’-5’ exonuclease activity (abstract and 29149, last paragraph of col. 2 bridging col. 1 of page 29150; and page 29154, discussion). Ababayov et al 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to substitute an analog of pyrophosphate (pyrovanadate) as taught by Akabayov for pyrophosphate as taught in the method of Siedel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al since pyrovanadate have similar properties of pyrophosphate and is capable functioning in a pyrophosphorolysis reaction as taught by Akabayov. Further substituting one compound with similar properties for another compound as taught by Abayov in the method in view of Siedel in view of Dahl in view of Wanunu as evidence by Kasianowicz and Akeson et al would not negatively alter or modify the results of determining the sequence of a target nucleic acid. Accordingly, the combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
RESPONSE TO ARGUMENTS
Applicant’s traversal
8.	Applicant traverses the rejection on the following grounds:  
(a)	Applicant states summarizes the teachings of Siedel et al and states that the clear advantage of Siedel et al.'s invention was the ability to use "intelligent" fluorescent labels (page 4, lines 20-24; page 7, lines 23-26) on single nucleotides to sequence a DNA polymer.  Siedel et al do not teach or suggest, for example, nanopores, ionic changes for the detection of individual nucleotide bases (see, Applicant's claim 1), pausing or resuming pyrophosphorolysis (see, Applicant's claim 8) or sequencing in the absence of 

(b)	Applicant summarizes the teachings of Dahl and states that Dahl et al examined the changes in the polymerase as it "walked" along a complementary strand during DNA synthesis.    Applicant states Dahl et al do not mention the word "sequencing" (at all). Dahl et al. do not even discuss the concept of sequencing, but rather provides discussion and data on how a polymerase functions. Applicant submits that one of skill in the art would not consider Dahl et al. a relevant teaching for "sequencing" of DNA. The paper does not discuss measuring single dNTPs or ionic changes of dNTPs as they pass through a nanopore or pausing or resuming pyrophosphorolysis. Rather, Dahl et al is examining the process of the polymerases "mechanical" activity. The figures of Dahl et al. clearly depict that a strand of DNA (not a single dNTP) is passing through the nanopore (see, representative Figure 1C of Dahl et al., reproduced below).   
(c) 	Applicant states that Wanunu fails to cure the deficiencies of Siedel and Dahl and states that Wanunu discusses the use of nanopores for discriminating polymers (i.e., not single nucleotides, but rather a polymer of RNA or DNA).  Applicant’s states that Wanunu does not discuss or describe any pyrophosphorolytic methodology.   Applicant states that Wanunu does not discuss the ability to pause and resume pyrophosphorolytic activity.
Akabayov et al teach that pyrophosphorolysis in sequencing reactions is detrimental. Akabayov et al teach away from pyrophosphorolysis (i.e., Akabayov et al would prefer no pyrophosphorolysis at all).
Examiner’s Response
9.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows:  The examiner acknowledges Applicant’s arguments but respectively disagree.   
	Regarding the claims (a)-(d), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case with in response to Applicant’s arguments, Siedel teaches wherein like Applicant’s invention, pyrophosphorolysis is performed producing nucleotide triphosphates having a variety of different base moieties and wherein the different base moieties are distinguished sequentially.  Secondly, the Dahl reference is cited for its teaching of pyrophosphorolysis in conjunction with nanopore analysis on a substrate.  Dahl provides sufficient evidence of distinguishing different base moieties during nanopore analysis and further teaches detecting variations in ionic current flowing through the nanopore.   The examiner realizes that Dahl teaches duplex portion of the DNA is atop of the nanopore and the single stranded portion is suspended through the pore lumen but cites the teaching of Wanunu for its teaching of nanopore sequencing wherein nucleic acids in solution are driven through the pore and structural features of 
	With regards to applicant’s arguments concerning Akabayov et al and a teaching away, this arguments is not persuasive because Akabayov is merely cited to establish the use of a pyrophosphate analog, namely pyrovanadate use in pyrophosphorolysis-like reaction (see Office action) which is within the scope of the combination of the cited prior art.   Applicant is reminded “When a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another.’ In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).” 
	With regards to Applicant’s arguments that the combination of the cited prior art does not teach the ability to pause and resume pyrophosphorolytic activity as e.g., claim 8, this argument is deemed moot because the rejected claims do not recite this limitation. Additionally, the prior office indicates that the limitations in the claim 8 may comprise of allowable subject.
 	In conclusion, the examiner maintains that the combination of the cited prior art provides a prima facie case of obviousness.    Applicant is reminded that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 2007) (citing KSR, 82 USPQ2d at 1396).  Likewise, Applicant is further reminded that '[o]bviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success."' Kubin, 561 F.3d at 1360 In re O'Farrell, 853 F.2d at 903-904). Applicant’s arguments are not found persuasive.  Accordingly, the rejections are maintained.
Conclusion
10.	Claims 1-7, 11, 13-22 are rejected.  Claim 8 has not been rejected under prior art but is objected because it depends from a rejected claim.  It is suggested amending the independent claim 1 to comprise of the limitations of the claim 8 to better place the claims in condition for allowance,  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637